196 P.3d 131 (2008)
164 Wash.2d 1022
STATE of Washington, Respondent,
v.
Michael ALLEN NUTE, Petitioner.
No. 81396-5.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The motion for extension of time to file a statement of additional grounds is granted.
/s/ Gerry L. Alexander
Chief Justice